Exhibit 10.1

SETTLEMENT AGREEMENT

 

This Settlement Agreement (the “Settlement Agreement”) is made as of January 31,
2008 by, between, and among Reddy Ice Holdings, Inc. (the “Company”), on the one
hand, and Frozen, LLC (“Frozen”), Hockey Parent Inc. (“Hockey Parent” and,
together with Frozen, the “Parents”), GSO Special Situations Fund LP, GSO
Special Situations Overseas Master Fund Ltd., GSO Credit Opportunities Fund
(HELIOS), L.P. (together with GSO Special Situations Fund LP and GSO Special
Situations Overseas Master Fund Ltd., the “Guarantors”) and GSO Capital Partners
LP (“GSO” and, together with the Guarantors and the Parents, the “GSO
Entities”), on the other hand.

 

WHEREAS, the Company, the Parents and Hockey MergerSub, Inc. (“Merger Sub”)
entered into an Agreement and Plan of Merger dated as of July 2, 2007 (as
amended by Amendment No. 1 thereto, dated as of August 30, 2007, the “Merger
Agreement”) pursuant to which, subject to the terms and conditions stated
therein, Merger Sub was to merge with and into the Company and the Company was
to continue as the surviving corporation and a wholly-owned subsidiary of the
Parents (the “Merger”);

 

WHEREAS, the Guarantors provided a Guarantee dated as of July 2, 2007 in favor
of the Company concerning the transactions contemplated by the Merger Agreement
(the “Guarantee,” and together with the Merger Agreement, the “Agreements”);

 

WHEREAS, GSO and the Company entered into a Mutual Nondisclosure Agreement dated
May 3, 2007 (the “Existing Mutual Nondisclosure Agreement”);

 

NOW, THEREFORE, IT IS AGREED by and between the Company and the GSO Entities
(together, the “Parties”), intending to be legally bound, fully aware of all
legal rights and remedies available to them, in consideration of the mutual
covenants and agreements set forth in this Settlement Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, AS FOLLOWS:

 

     1.                        Termination of Merger Agreement; the Settlement
Payment. The Merger Agreement is hereby terminated as of the date hereof.  In
consideration of the agreements made by the Company under this Settlement
Agreement, the GSO Entities shall pay, or cause to be paid, to the Company, in
accordance with the Limited Guarantee, an aggregate amount of $21 million
(collectively, the “Payment”) no later than February 5, 2008 (the “Payment
Date”) in the form of bank-wired funds, sent to the account set forth on
Schedule 1 hereto.

 

     2.                        The Third-Party Advisor Payment. In consideration
of the agreements made by the GSO Entities under this Settlement Agreement, the
Company shall pay, or cause to be paid, to GSO Special Situations Fund LP, or as
directed by GSO Special Situations Fund LP, up to an aggregate amount of
$4.0 million in payment of the fees and expenses of the GSO Entities in
connection with the transactions contemplated by the Agreements, including,
without limitation, of third-party advisors retained by the GSO Entities,
provided that the GSO Entities provide the Company with invoices reflecting such
fees and expenses.  The Company shall make this payment, or cause this payment
to be paid, no later than the later of (i) two (2) business days after receipt
of these invoices and (ii) the date on which the Payment is paid to the Company,
in the form of bank-wired funds, as directed by GSO Special Situations Fund LP.
The GSO Entities

 

 

 

--------------------------------------------------------------------------------


 

will promptly provide the final diligence reports generated by each of Stax,
PWC, Environ, Mercer and Marsh Inc. and provided to the GSO Entities, subject to
the execution by the Company of a customary non-reliance and release letter to
the extent required by any such advisors as a condition to the release of such
report to the Company.

 

     3.                        Press Release and Mutual Nondisclosure
Agreements.

 

                (a) Upon execution of this Settlement Agreement, the Company
shall issue a press release in the form attached hereto as Exhibit A, and any
comments that the GSO Entities or the Company shall make in the future
concerning the termination of the Merger Agreement or the subject matter of this
Settlement Agreement shall be consistent therewith.

 

                (b) Each of GSO and the Company hereby agrees and covenants that
(i) the Existing Mutual Nondisclosure Agreement is hereby terminated as of the
date hereof and (ii) it has executed and entered into the Mutual Nondisclosure
Agreement dated as of the date hereof (the “Replacement Mutual Nondisclosure
Agreement”).

 

     4.                        Release by the Company.

 

                (a) For good and sufficient consideration, the Company accepts
the Payment as full performance by the GSO Entities of their obligations under
Section 8.3(d) of the Merger Agreement and accordingly the Company does hereby
on its behalf and on behalf of its former, current or future officers,
directors, agents, advisors, representatives, managers, members, partners,
shareholders, employees, subsidiaries, financing sources, affiliates (including,
without limitation, controlling persons), employees of affiliates, principals,
and any heirs, executors, administrators, successors or assigns of any said
person or entity, and any other person claiming (now or in the future) for the
Company through or on behalf of the Company, unequivocally release and
discharge, and hold harmless, the GSO Entities, and any of their respective
former, current or future officers, directors, agents, advisors,
representatives, managers, members, partners, shareholders, employees,
subsidiaries, financing sources (including, without limitation, Morgan Stanley
Senior Funding, Inc. and its affiliates), affiliates (including, without
limitation, controlling persons), employees of affiliates, principals, and any
heirs, executors, administrators, successors or assigns of any said person or
entity (the “Released GSO Parties”), from any and all past, present, direct,
indirect and derivative liabilities, claims, rights, actions, counts, causes of
action, obligations, sums of money due, attorneys’ fees, suits, debts,
covenants, agreements, promises, demands, and damages of every kind and nature,
in law or in equity, asserted or that could have been asserted, under federal or
state statute, or common law, known and unknown, suspected or unsuspected,
foreseen or unforeseen, anticipated or unanticipated, whether or not concealed
or hidden, from the beginning of time until date of execution of this Settlement
Agreement (collectively, “Claims”), that in any way arise from or out of, are
based upon, or are in connection with or relate to any breach, non-performance,
action or failure to act under the Agreements (the “Released GSO Claims”);
provided, however, that the GSO Entities shall not be released from any claim
for breach, non-performance, action or failure to act under (i) this Settlement
Agreement, and (ii) the Replacement Mutual Nondisclosure Agreement; it being
understood that the GSO Entities and the Company may compete with each other in
the future, and the Replacement Mutual Nondisclosure Agreement does not in and
of itself preclude such competition.

 

                (b) It is understood and agreed that, except as provided in the
last clause of the preceding paragraph, the preceding paragraph is a full and
final release covering all known as well as

 

 

 

--------------------------------------------------------------------------------


 

unknown or unanticipated debts, claims or damages of the Company relating to or
arising out of any breach, non-performance, action or failure to act under the
Agreements. Therefore, the Company expressly waives any rights it may have under
statute or common law principle under which a general release does not extend to
claims which the Company does not know or suspect to exist in its favor at the
time of executing the release, which if known by the Company must have affected
the Company’s settlement with the GSO Entities. In connection with such waiver
and relinquishment, the Company acknowledges that it or its attorneys or agents
may hereafter discover claims or facts in addition to or different from those
which they now know or believe to exist with respect to the Released GSO Claims,
but that it is the Company’s intention hereby fully, finally and forever to
settle and release all of the Released GSO Claims. In furtherance of this
intention, the releases herein given shall be and remain in effect as full and
complete releases with regard to the Released GSO Claims notwithstanding the
discovery or existence of any such additional or different claim or fact.

 

                (c) California Civil Code Section 1542. The Company acknowledges
that it has been advised by legal counsel and is familiar with the provisions of
California Civil Code Section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

The Company, being aware of said code section, agrees to expressly waive any
rights it may have thereunder, as well as under any other statute or common law
principles of similar effect, with respect to any other Party under the
Agreements; provided, however, that no Party releases any other Party from any
obligations, liabilities or claims arising under any representation or warranty,
or in connection with the performance of any covenant or obligation, under this
Settlement Agreement.

 

     5.                        Release by the GSO Entities.

 

                (a) For good and sufficient consideration, the GSO Entities do
hereby on their behalf and on behalf of their former, current or future
officers, directors, agents, advisors, representatives, managers, members,
partners, shareholders, employees, subsidiaries, financing sources, affiliates
(including, without limitation, controlling persons), employees of affiliates,
principals, and any heirs, executors, administrators, successors or assigns of
any said person or entity, and any other person claiming (now or in the future)
for the GSO Entities through or on behalf of the GSO Entities, unequivocally
release and discharge, and hold harmless, the Company and any of its respective
former, current or future officers, directors, agents, advisors,
representatives, managers, members, partners, shareholders, employees,
subsidiaries, financing sources, affiliates (including, without limitation,
controlling persons), employees of affiliates, principals, and any heirs,
executors, administrators, successors or assigns of any said person or entity,
other than in each case Morgan Stanley Senior Funding, Inc. and its affiliates,
each of whom are not Released Company Parties (the “Released Company Parties”),
from any and all past, present, direct, indirect and derivative liabilities,
claims, rights, actions, counts, causes of action, obligations, sums of money
due, attorneys’ fees, suits, debts, covenants, agreements, promises, demands,
and damages of every kind and nature, in law or in equity, asserted or that
could have been asserted, under federal or state statute, or common law, known
and unknown, suspected or unsuspected,

 

 

 

--------------------------------------------------------------------------------


 

foreseen or unforeseen, anticipated or unanticipated, whether or not concealed
or hidden, from the beginning of time until date of execution of this Settlement
Agreement, that in any way arise from or out of, are based upon, or are in
connection with or relate to any breach, non-performance, action or failure to
act under the Agreements (the “Released Company Claims”); provided, however,
that the Company shall not be released from any claim for breach,
non-performance, action or failure to act under (i) this Settlement Agreement, 
and (ii) the Replacement Mutual Nondisclosure Agreement; it being understood
that the GSO Entities and the Company may compete with each other in the future,
and the Replacement Mutual Nondisclosure Agreement does not in and of itself
preclude such competition.

 

                (b) It is understood and agreed that, except as provided in the
last clause of the preceding paragraph, the preceding paragraph is a full and
final release covering all known as well as unknown or unanticipated debts,
claims or damages of the GSO Entities relating to or arising out of any breach,
non-performance, action or failure to act under the Agreements. Therefore, the
GSO Entities expressly waive any rights they may have under statute or common
law principle under which a general release does not extend to claims which the
GSO Entities do not know or suspect to exist in their favor at the time of
executing the release, which if known by the GSO Entities must have affected the
GSO Entities’ settlement with the Company. In connection with such waiver and
relinquishment, the GSO Entities acknowledge that they or their attorneys or
agents may hereafter discover claims or facts in addition to or different from
those which they now know or believe to exist with respect to the Released
Company Claims, but that it is the GSO Entities’ intention hereby fully, finally
and forever to settle and release all of the Released Company Claims. In
furtherance of this intention, the releases herein given shall be and remain in
effect as full and complete releases with regard to the Released Company Claims
notwithstanding the discovery or existence of any such additional or different
claim or fact.  For purposes of clarity, the GSO Entities are not releasing
Morgan Stanley Senior Funding, Inc. or any of its affiliates for any Claims it
may have against any of them and such Claims do not constitute “Released Company
Claims”.

 

                (c) California Civil Code Section 1542. The GSO Entities
acknowledge that they have been advised by legal counsel and are familiar with
the provisions of California Civil Code Section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

The GSO Entities, being aware of said code section, agree to expressly waive any
rights they may have thereunder, as well as under any other statute or common
law principles of similar effect, with respect to any other Party under the
Agreements; provided, however, that no Party releases any other Party from any
obligations, liabilities or claims arising under any representation or warranty,
or in connection with the performance of any covenant or obligation, under this
Settlement Agreement.

 

     6.                        No Wrongdoing. It is expressly understood and
agreed that this Settlement Agreement, and any negotiations or proceedings in
connection herewith, do not constitute and may not be construed as, or deemed to
be, either evidence or an admission or concession on the part of any Party of
any liability or wrongdoing whatsoever. The act of entering into or carrying out
the

 

 

 

--------------------------------------------------------------------------------


 

Settlement Agreement and any negotiations or proceedings related thereto shall
not be used, offered or received into evidence in any action or proceeding in
any court, administrative agency or other tribunal for any purpose whatsoever
other than to enforce the provisions of the Settlement Agreement, provided that
the Settlement Agreement may be filed or submitted by the Parties to support a
claim of  res judicata, collateral estoppel, other theory of claim or issue
preclusion, release, discharge or satisfaction.

 

     7.                        Covenant Not to Sue.

 

                (a) Except as provided in the last clause of Paragraph 4(a), the
Company hereby covenants to the Released GSO Parties not to, with respect to any
Released GSO Claim, directly or indirectly encourage or solicit or voluntarily
assist or participate in any way in the filing, reporting or prosecution by a
Party, Parties or any third party of a suit, arbitration, mediation, or claim
(including a third party or derivative claim) against any Released GSO Party
relating to any Released GSO Claim. The covenants contained in this Paragraph
7(a) shall survive this Settlement Agreement indefinitely regardless of any
statute of limitations.

 

                (b) Except as provided in the last clause of Paragraph 5(a), the
GSO Entities hereby covenant to the Released Company Parties not to, with
respect to any Released Company Claim, directly or indirectly encourage or
solicit or voluntarily assist or participate in any way in the filing, reporting
or prosecution by a Party, Parties or any third party of a suit, arbitration,
mediation, or claim (including a third party or derivative claim) against any
Released Company Party relating to any Released Company Claim. The covenants
contained in this Paragraph 7(b) shall survive this Settlement Agreement
indefinitely regardless of any statute of limitations.

 

     8.                        Waiver. Any term of this Settlement Agreement may
be waived at any time by the Party that is entitled to the benefit thereof, but
no such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. No waiver
by any Party of any term or condition of this Settlement Agreement, in any one
or more instances, shall be deemed to be a waiver of any other term or condition
nor construed as a waiver of the same or any other term or condition of this
Settlement Agreement on any future occasion. All remedies, either under this
Settlement Agreement or by any laws or otherwise afforded, will be cumulative
and not alternative.

 

     9.                        No Assignment. Neither this Settlement Agreement
nor any right, interest or obligation hereunder may be assigned by any Party
hereto without the prior written consent of the other Parties hereto and any
attempt to do so will be void, except for assignments and transfers by operation
of any laws. Subject to the preceding sentence and Paragraph 11 below, the
rights, duties and obligations set forth in this Settlement Agreement shall be
binding upon and inure to the benefit of any and all former, current or future
officers, directors, agents, advisors, representatives, managers, members,
partners, shareholders, employees, subsidiaries, financing sources, affiliates
(including, without limitation, controlling persons), employees of affiliates,
principals, and any heirs, executors, administrators, successors or assigns of
any said person or entity, and any other person claiming (now or in the future)
through or on behalf of them.

 

     10.                  Entire Agreement. The Parties each separately intend
the settlement set forth in the Settlement Agreement to be a final and complete
resolution of all disputes between them. This Settlement Agreement contains the
entire agreement between the Parties as respects its subject matter. All
discussions and agreement previously entertained or entered into between the
Parties concerning the subject matter of the Settlement Agreement are superseded
in their entirety by the

 

 

 

--------------------------------------------------------------------------------


 

Settlement Agreement and are of no further force or effect. The Settlement
Agreement may not be modified or amended, nor any of its terms or provisions
waived, except by an instrument in writing signed by all Parties hereto.

 

     11.                  Third Party Beneficiaries. The Parties acknowledge and
agree that the Company’s and the GSO Entities’ former, current or future
officers, directors, agents, advisors, representatives, managers, members,
partners, shareholders, employees, subsidiaries, financing sources (including,
without limitation, for purposes of Paragraph 4, Morgan Stanley Senior
Funding, Inc. and its affiliates), affiliates (including, without limitation,
controlling persons), employees of affiliates, principals, and any heirs,
executors, administrators, successors or assigns of any said person or entity
are express third party beneficiaries of the releases contained in Paragraphs 4
and 5 of the Settlement Agreement (as applicable) and the covenants not to sue
contained in Paragraph 7 of this Settlement Agreement and are entitled to
enforce rights under such sections to the same extent that such persons and
entities could enforce such rights if they were a party to this Settlement
Agreement. Except as set forth in this paragraph, the Parties agree that this
Settlement Agreement is not intended to, and does not, confer rights upon any
other third party.

 

     12.                  Notice. All notices and other communications to any
Party shall be in writing (including facsimile transmission) and shall be given,
if to the GSO Entities, to:

 

 

280 Park Avenue, 11th Floor

 

New York, NY 10017

 

Tel:

(212) 503-2171

 

Fax:

(212) 503-6960

 

Attn:

Timothy J. White

 

 

 

with a copy to:

 

 

 

 

Kirkland & Ellis LLP

 

200 East Randolph Drive

 

Chicago, Illinois 60601

 

Attention:

Jeffrey Seifman, P.C.

 

Tel:

(312) 861-2000

 

Fax:

(312) 861-2200

 

 

 

if to the Company:

 

 

 

 

Reddy Ice Holdings, Inc.

 

8750 North Central Expressway, Suite 1800

 

Dallas, Texas 75231

 

Attention:

William P. Brick

 

Tel:

(214) 526-6740

 

Fax:

(214) 528-1532

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

DLA Piper US LLP

 

1251 Avenue of the Americas

 

New York, NY 10020

 

Attention:

Roger Meltzer, Esq.

 

Tel:

(212) 335-4500

 

Fax:

(212) 335-4501

 

 

 

--------------------------------------------------------------------------------


 

     13.                  Captions. The captions and headings used herein are
included for convenience of reference only and shall be ignored in the
construction and interpretation hereof.

 

     14.                  Severability. In the event that any provision of this
Settlement Agreement, or the application thereof, becomes or is declared by a
court of competent jurisdiction to be illegal, void or unenforceable, the
remainder of this Settlement Agreement will continue in full force and effect
and the application of such provision to other persons or circumstances will be
interpreted so as reasonably to effect the intent of the parties hereto. The
Parties agree to replace such void or unenforceable provision of this Settlement
Agreement with a valid and enforceable provision that will achieve, to the
greatest extent possible, the economic, business and other purposes of such void
or unenforceable provision.

 

     15.                    Injunctive Relief. The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Settlement Agreement are not performed in accordance with their specified terms
or are otherwise breached in any material respect. It is accordingly agreed that
a Party shall be entitled to seek a temporary restraining order or preliminary
injunction from any court of competent jurisdiction to maintain the status quo
or otherwise to prevent a material breach of this Settlement Agreement and to
seek to enforce specifically the terms and provisions hereof until an action to
enforce this Settlement Agreement can be commenced or an injunction hearing
held.

 

     16.                  Governing Law. This Settlement Agreement shall be
governed by and construed and interpreted in accordance with the law of the
State of New York, without regard to the conflicts of law provisions.

 

     17.                  Jurisdiction. The Parties submit to the jurisdiction
of the United States District Court for the Southern District of New York or any
New York State court sitting in the County of New York for the purposes of
enforcement and interpretation of this Settlement Agreement. The Parties agree
that process may be served upon them in any manner authorized by the laws of the
State of New York for such persons and waives and covenants not to assert or
plead any objection which they might otherwise have to such jurisdiction, venue
and process. Each Party hereto hereby agrees not to commence any legal
proceedings relating to or arising out of this Agreement or the transactions
contemplated hereby in any jurisdiction or courts other than as provided herein.

 

     18.                    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE PARTIES
HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

     19.                  Representations of the Parties. Each Party represents
and warrants to the other Parties as follows:

 

                (a) Such Party is duly organized and validly existing under the
laws of the jurisdiction of its organization and is in good standing in such
jurisdiction.

 

                (b) Such Party has all requisite legal and corporate power and
authority to execute, deliver and perform the obligations under this Settlement
Agreement and has taken all necessary action to authorize such execution,
delivery and performance of this Settlement Agreement.

 

                (c) This Agreement constitutes a valid and binding obligation of
such Party, enforceable

 

 

 

--------------------------------------------------------------------------------


 

against such Party in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies.

 

                (d) The execution and delivery of this Settlement Agreement by
such Party does not, and the performance by such Party of the transactions
contemplated by this Settlement Agreement do not: (i) conflict with, or result
in a violation or breach of, any provision of its charter or bylaws (or
equivalent organizational documents), (ii) conflict with, or result in any
violation or breach of, or constitute (with our without notice of lapse of time,
or both) a default under or require a consent or waiver under, any of the terms,
conditions or provisions of any contractual restriction binding on such Party or
affecting such Party or any of its assets; or (iii) conflict with or violate any
order or judgment of any court or other agency of government applicable to such
Party or any of its assets.

 

                (e) All governmental and other consents that are required to
have been obtained by it with respect to this Settlement Agreement have been
obtained and are in full force and effect and all conditions of any such
consents have been complied with.

 

                (f) Such Party is not aware, as of the date hereof, of any
violation by any other Party of the Replacement Mutual Nondisclosure Agreement.

 

     20.                  Representation of Signatories. The persons signing
this Settlement Agreement represent and warrant that they are duly authorized to
do so on behalf of the Party for whom they are signing.

 

     21.                  Counterparts. This Settlement Agreement may be
executed in counterparts by any of the signatories hereto, and as so executed
shall constitute one agreement.

 

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

 

 

 

REDDY ICE HOLDINGS, INC.

 

 

 

 

By:

 

/s/ William P. Brick

 

 

 

 

 

 

Name:

William P. Brick

 

 

Title:

Chief Executive Officer and

 

 

 

President

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

FROZEN, LLC

 

 

 

 

 

 

By:

/s/ George Fan

 

 

 

 

 

 

 

Name:

George Fan

 

 

Title:

Authorized Signatory

 

 

 

 

 

HOCKEY PARENT INC.

 

 

 

 

 

By:

/s/ George Fan

 

 

 

 

 

 

 

Name:

George Fan

 

 

Title:

Authorized Signatory

 

 

 

 

 

GSO SPECIAL SITUATIONS FUND LP

 

 

 

 

 

By:

GSO Capital Partners LP

 

 

its investment advisor

 

 

 

 

 

 

By:

/s/ George Fan

 

 

 

 

 

 

 

 

 

Name:

George Fan

 

 

 

Title:

Chief Legal Officer

 

 

 

 

 

GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND LTD.

 

 

 

 

 

By:

GSO Capital Partners LP

 

 

its investment advisor

 

 

 

 

 

 

By:

/s/ George Fan

 

 

 

 

 

 

 

 

Name:

George Fan

 

 

 

Title:

Chief Legal Officer

 

 

 

 

 

GSO CREDIT OPPORTUNITIES FUND (HELIOS), L.P.

 

 

 

 

 

By:

GSO Capital Partners LP

 

 

its investment advisor

 

 

 

 

 

 

By:

/s/ George Fan

 

 

 

 

 

 

 

 

Name:

George Fan

 

 

 

Title:

Chief Legal Officer

 

 

 

 

 

 

 

 

 

GSO CAPITAL PARTNERS LP

 

 

 

By:

/s/ George Fan

 

 

 

 

 

 

 

Name:

George Fan

 

 

Title:

Chief Legal Officer

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------